[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Present: Hon. Philip R. Pastore State Trial Referee
JUDGMENT
This action by writ and complaint claiming damages for personal injuries came to this court on March 7, 1989, and thence to the present time when the parties appeared and stipulated in open court that judgment be entered as hereinafter set forth.
The undersigned, having heard the parties upon their stipulation for judgment, finds that it is approved and should be granted and adjudges that judgment be and hereby is entered as of August 14, 1990 in accordance with the terms thereof as in writing on file signed by counsel for both parties further appears as follows:
Judgment is hereby entered in favor of the plaintiff, Melvin Norfleet, against defendant in the amount of Seventeen Hundred  ($1700.00) Dollars,  without  costs,  interest  and attorney's fees, payable in three equal payments of $566.66 each, commencing September 1, 1990, and thereafter on October 1, 1990 and on November 1, 1990. In the event such payment is not paid when due, the plaintiff, at his option, may claim interest on the entire balance due at the rate of ten percent (10%) per annum from date of March 7, 1989 to date of judgment and thereafter to date of satisfaction. All payments are to be made payable to Charles J. Donato, Esquire, Trustee, P. O. Box 612, New Haven, CT 06503.
PHILIP R. PASTORE State Trial Referee